DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Status of the Application
Claims 1-24 are pending 
Claims 1-24 are under consideration in the instant office action.

Priority
This application claims benefit of U.S. Provisional Application No. 61/100,556 filed on 09/26/2008, PCT Application No. PCT/CA2009/001371 filed on 09/25/2009, U.S. Application No. 13/120,543 filed on 06/29/2011, and U.S. Application No. 15/784,858 filed on 10/16/2017. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a composition comprising any one of five 8-alkylsulfanyloctan-l-ols against Aedes aegypti and methods for doing so, does not reasonably provide enablement for any compound that incorporate alkyl sulfide and alcohol moieties, or alkyl sulfide and amide moieties, or ally! sulfide and amide moieties to repel any blood feeding arthropod.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
The factors to be considered in determining whether a disclosure meets the enablement requirements of 35 U.S.C. 112, first paragraph, have been described in In re Wands, 858 F.2d 731, 8 USPQ2d 1400 (Fed. Cir., 1988). The court in Wands states, "Enablement is not precluded by the necessity for some experimentation, such as routine screening. However, experimentation needed to practice the invention must not be undue experimentation. The key word is 'undue', not 'experimentation'" (Wands, 8 USPQ2sd 1404). Clearly, enablement of a claimed invention cannot be predicated on the basis of quantity of experimentation required to make or use the invention. "Whether undue experimentation is needed is not a single, simple factual determination, but rather is a conclusion reached by weighing many factual considerations" (Wands, 8 USPQ2d 1404). Among these factors are: (i) the nature of the invention; (2) the breadth of the claims; (3) the state of the prior art; (4) the predictability or unpredictability of the art; (5) the relative skill of those in the art; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary. 

While all of these factors are considered, a sufficient amount for a prima facie case is discussed below.
(1) The nature of the invention and (2) the breadth of the claims:
Claims 1-12 are drawn to a method of repelling and deterring landing and feeding by blood feeding arthropods by applying one or more compounds that incorporate alkyl sulfide and alcohol moieties, or alkyl sulfide and amide moieties, or allyl sulfide and amide moieties including such arthropods as lice and flies.  The breadth of the claims are broadly directed to all blood feeding arthropods and in light of the specification, imply that all the blood feeding arthropods of the broad genus of compounds of claim 1 can be repelled.
Claims 13-14 are drawn towards a composition comprising one or more compounds that incorporate alkyl sulfide and alcohol moieties, or alkyl sulfide and amide moieties, or allyl sulfide and amide moieties for repelling and deterring landing and feeding by blood feeding arthropods on an animal.  The breadth of claims 13-14 are broadly directed to any compounds that incorporate alkyl sulfide and alcohol moieties, or alkyl sulfide and amide moieties, or allyl sulfide and amide moieties and in light of the specification, imply that all such compounds can repel any blood feeding arthropod.
(3) The state of the prior art and (4) the predictability or unpredictability of the art:
The state of the art as shown by Peterson et al. (Insect Repellents - Past, Present, and Future) teaches that insect repellence can be a result of any number of physiological or biochemical events and that little definitive work has been done on structure-activity relationships of repellents, which as a result makes that art highly unpredictable. Additionally, Peterson states that “different insects differ in their sensitivity to insect repellents.  Differences are loosely related to the taxonomic distance between the groups compared" (second column, pg. 155).
(5) The relative skill of those in the art:
Those of relative skill in the art are those with a level of skill of the authors of the references cites to support the examiner’s position (those with advanced degrees and the requisite experience in pest control).
(6) The amount of direction or guidance presented and (7) the presence of absence of working examples:
The specification provides working examples only for tested activity against the five 8-alkylsulfanyloctan-l-ols Aedes aegypti.  Thus, the specification has provided working examples limited to the following arthropod based on the specification: Aedes aegypti.
(8) The quantity of experimentation necessary:
Considering the state of the art as discussed by Peterson above, the high unpredictability in the art as evidenced therein, and the lack of adequate guidance provided by the specification for conditions not taught by Peterson et al., one of ordinary skill in the art would be burdened with undue experimentation to practice the invention commensurate in the scope of the claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 8,889,731.
Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting claims both recite similar compounds and methods of controlling blood feeding arthropods.  U.S. Patent No. 8,889,731 is drawn towards sulfanyl alcohol derivatives and methods of repelling blood feeding arthropods using such derivatives.
U.S. Patent No. 8,889,731 does not teach an exemplified method of controlling blood feeding arthropods using 8-methylsulfanyloctan-1-ol.
U.S. Patent No. 8,889,731 teaches the use of 8-allylsulfanyloctan-n-ol.
It would have been obvious to one of ordinary skill in the art to control blood feeding arthropods using 8-methylsulfanyloctan-1-ol since although U.S. Patent No. 8,889,731 teaches a similar compound, In re Lohr and Spurlin (137 USPQ 548) teaches: 
When a new compound so closely related to a prior art compound as to be structurally obvious is sought to be patented based on the alleged greater effectiveness of the new compound for the same purpose as the old compound, clear and convincing evidence of substantially greater effectiveness is needed.
Additionally, compounds that differ only by the presence or absence of an extra methyl group or two are homologues.  Homologues are of such close structural similarity that the disclosure of a compound renders prima facie obvious its homologue.  The homologue is expected to have generally the same properties in which this expectation is then deemed the motivation for preparing homologues; absent evidence of criticality of the particular substitution.

Claims 1-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 9,789,044.
Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting claims both recite similar compounds and methods of controlling blood feeding arthropods.  U.S. Patent No. 9,789,044 is drawn towards sulfanyl alcohol derivatives and methods of repelling blood feeding arthropods using such derivatives.
U.S. Patent No. 9,789,044 does not teach an exemplified method of controlling blood feeding arthropods using 8-methylsulfanyloctan-1-ol wherein the pest are blood feeding insects in one or more of the Order Acari (also known as Acarina) and insects in the Orders Mallophaga, Anoplura, Siphonaptera, Hemiptera (Families Cimicidae and Reduviidae ), and Diptera (Families Culicidae, Tabanidae, Psychodidae, Simuliidae, Muscidae and Ceratopogonidae).
U.S. Patent No. 9,789,044 teaches the use of 8-methylsulfanyloctan-1-ol against insects including Acari, Mallophaga, Anoplura, Siphonaptera, Hemiptera, and Diptera (col. 3, lines 5-11).
It would have been obvious to one of ordinary skill in the art to control blood feeding arthropods using 8-methylsulfanyloctan-1-ol since U.S. Patent No. 9,789,044 teaches treating an overlapping genus of insects using 8-methylsulfanyloctan-1-ol, with a reasonable expectation of success absent evidence of criticality of the particular steps.
In AbbVie Inc. v. Kennedy Institute of Rheumatology Trust, 764 F.3d 1366, 112 USPQ2d 1001 (Fed. Cir. 2014), the court explained that it is also proper to look at the disclosed utility in the reference disclosure to determine the overall question of obviousness in a nonstatutory double patenting context.  See also Pfizer,  Inc. v. Teva Pharm. USA,  Inc ., 518 F.3d 1353, 86 USPQ2d 1001 (Fed. Cir. 2008); Geneva Pharmaceuticals Inc. v. GlaxoSmithKline PLC, 349 F3d 1373, 1385-86, 68 USPQ2d 1865, 1875 (Fed. Cir. 2003).

Claims 1-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10,842,726.
Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting claims both recite similar compounds and methods of controlling blood feeding arthropods.  U.S. Patent No. 10,842,726 is drawn towards sulfanyl alcohol derivatives and methods of repelling blood feeding arthropods using such derivatives.
U.S. Patent No. 10,842,726 does not teach an exemplified method of controlling blood feeding arthropods using 8-methylsulfanyloctan-1-ol wherein the pest are blood feeding insects in the Order Acari (also known as Acarina) and insects in the Orders Mallophaga, Anoplura, Siphonaptera, Hemiptera (Families Cimicidae and Reduviidae ), and Diptera (Families Culicidae, Tabanidae, Psychodidae, Simuliidae, Muscidae and Ceratopogonidae).
U.S. Patent No. 10,842,726 teaches the use of 8-methylsulfanyloctan-1-ol against insects including Acari, Mallophaga, Anoplura, Siphonaptera, Hemiptera, and Diptera (col. 2, lines 66-67, col. 3, lines 1-4).
It would have been obvious to one of ordinary skill in the art to control blood feeding arthropods using 8-methylsulfanyloctan-1-ol since U.S. Patent No. 10,842,726 teaches treating an overlapping genus of insects using 8-methylsulfanyloctan-1-ol, with a reasonable expectation of success absent evidence of criticality of the particular steps.
In AbbVie Inc. v. Kennedy Institute of Rheumatology Trust, 764 F.3d 1366, 112 USPQ2d 1001 (Fed. Cir. 2014), the court explained that it is also proper to look at the disclosed utility in the reference disclosure to determine the overall question of obviousness in a nonstatutory double patenting context.  See also Pfizer,  Inc. v. Teva Pharm. USA,  Inc ., 518 F.3d 1353, 86 USPQ2d 1001 (Fed. Cir. 2008); Geneva Pharmaceuticals Inc. v. GlaxoSmithKline PLC, 349 F3d 1373, 1385-86, 68 USPQ2d 1865, 1875 (Fed. Cir. 2003).

Conclusion
Claims 1-24 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW P LEE whose telephone number is (571)270-1016. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on (571)272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW P LEE/Examiner, Art Unit 1628                                                                                                                                                                                                        
/JARED BARSKY/Primary Examiner, Art Unit 1628